Order, Supreme Court, New York County, entered October 9, 1975, which, inter alia, granted the motion to increase the ad damnum clauses from $750,000 to $2,000,000, unanimously reversed insofar as appealed from, on the law and the facts and in the exercise of discretion, and the ad damnum clauses restored to $750,000, without costs or disbursements. The ad damnum clauses had just been increased on motion of the plaintiff in December, 1974 to $750,000. On February 28, 1975 plaintiff committed suicide. The present application for a further increase to $2,000,-000 does not contain the requisite factual showing to warrant an additional drastic increase in damages (Galarza v Alcoa S. S. Co., 34 AD2d 907). Concur —Lupiano, J. P., Birns, Capozzoli, Lane and Nunez, JJ.